DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Claims
This action is in reply to the application filed on .  
Claims  are currently pending and have been examined.
Information Disclosure Statement
Acknowledgement is hereby made of receipt of the Information Disclosure Statement(s) filed by the Applicant listed below:
May 2, 2022
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
  are rejected under 35 U.S.C. 102  as being  by Akatsuka (US 2016/0129935), hereinafter Akatsuka.
Regarding Claim , 
 discloses:
A vehicle steering device comprising: 
an electric motor () that applies a steering force to a turning mechanism of a vehicle;
a microcomputer configured to:
set a target assist torque in accordance with a steering torque (¶¶);
set an angle controlling target torque for reducing an angular deviation between a target steering angle and an actual steering angle (¶¶);
restrict the angle controlling target torque set by the microcomputer (¶¶);
calculate a target automatic steering torque using the angle controlling target torque after restricting the angle controlling target torque (¶¶); and
perform weighted addition of the target automatic steering torque and the target assist torque in accordance with a value that changes in accordance with a driver input to calculate a target motor torque that is a target value of a motor torque of the electric motor (¶¶), and
a drive circuit configured to control the electric motor () based on the target motor torque calculated by the microcomputer (¶¶). 
Regarding Claim , 
 discloses:
wherein the microcomputer includes a feedback controller for reducing the angular deviation, and the microcomputer is configured to set the angle controlling target torque so as to be restricted by controlling a feedback gain of the feedback controller based on a value that changes in accordance with the driver input (¶¶).  
Regarding Claim , 
 discloses:
wherein the value that changes in accordance with the driver input is the steering torque or the angular deviation (¶¶).  
Regarding Claim , 
 discloses:
wherein the value that changes in accordance with the driver input is the steering torque or the angular deviation, and the value that changes in accordance with the driver input used in the weighted addition and the value that changes in accordance with the driver input used to restrict the angle controlling target torque differ (¶¶).  
Regarding Claim , 
 discloses:
wherein the value that changes in accordance with the driver input is the steering torque or the angular deviation (¶¶.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
  are rejected under 35 U.S.C. 103 as being unpatentable over Akatsuka at applied above, hereinafter Akatsuka in view of Kitazume (US 2021/0061344) hereinafter Kitazume.
Regarding Claim , 
 disclose:
wherein the microcomputer is configured to restrict the angle controlling target torque set by the microcomputer to be between a predetermined upper limit value and a predetermined lower limit value.  
 discloses:
a prior art  upon which the claimed invention (claimed invention) can be seen as an “improvement”.
 teaches:
a prior art  using  a known technique that is applicable to the  of . Namely, the technique of  (¶¶; “a limiter that limits an upper limit value and a lower limit value of a second compensation steering torque from the phase compensating section depending on the vehicle speed, and outputs the correction target steering angle”) in order to smooth sharp correction of the target steering angle to prevent the driver from having an anxious feeling (¶¶). 
Thus, it would have been recognized by one of ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by  to the  of  would have yielded predicable results and resulted in an improved .  Namely, a  that would  in  to smooth sharp correction of the target steering angle to prevent the driver from having an anxious feeling (¶¶) (See: MPEP 2143(I)(D)).
 disclose:
wherein the restriction processing portion is arranged to restrict the angle controlling target torque set by the second setting portion to be between a predetermined upper limit value and a predetermined lower limit value (¶¶; “a limiter that limits an upper limit value and a lower limit value of a second compensation steering torque from the phase compensating section depending on the vehicle speed, and outputs the correction target steering angle”)
Regarding Claim , 
 disclose:
wherein the value that changes in accordance with the driver input is the steering torque or the angular deviation (Akatsuka: ¶¶.  
Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entirety of identified prior art references as applicable as to the limitations of the claims. It is noted that any citations to specific pages, paragraph numbers, columns, lines, or figures in the prior art references presented and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP §2123.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A REINBOLD whose telephone number is (313)446-6607. The examiner can normally be reached on MON - FRI: 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft, can be reached on (571)270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may call Examiner Reinbold directly at (313)446-6607 (preferred) or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/SCOTT A REINBOLD/Primary Examiner, Art Unit 3747